The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      January 29, 2014

                         Nos. 04-13-00242-CR & 04-13-00243-CR

                                   James Michael CHIN,
                                        Appellant

                                              v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                       Trial Court Nos. 2012CR5328 & 2011CR7140
                         Honorable Melisa Skinner, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

       The court has considered the Appellant’s Motion for En Banc Reconsideration, and the
motion is DENIED.


                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court